3. (
- Before the vote:
(EL) Mr President, my dear colleagues, as we know, the European Commission's original proposal included in a single Regulation the amended proposal for Regulation No 11 abolishing discrimination in prices and terms of transport, and the amendment to Regulation (EC) No 852/2004 on the hygiene of foodstuffs.
The Commission's proposal was based on Articles 75, 152 and 95 of the Treaty establishing the European Community, and the stipulated procedure for adopting the Resolution was co-decision. The colegislators - Council and Parliament - decided to split the original proposal into two separate Regulations: one for the amendment of Regulation No 11 on transport, based on Article 75 (3), which does not provide for any intervention by the European Parliament in the legislative procedure, and on which the Committee on Transport gave its opinion; and another Regulation concerning amendment of the Regulation on the hygiene of foodstuffs, based on Articles 95 and 152 (4b), on which the Committee on the Environment is to give its opinion shortly. Today we are called upon to decide whether Article 75 (3) provides an adequate legal basis for amending the Regulation on transport. The amendment to Article 852/2004, as we have said, will be discussed later.
The proposed Regulation which is submitted today provides for the deletion of Article 5, which ceased to be valid in 1961, and an amendment to Article 6, aimed at reducing the carriers' administrative obligations by abolishing their obligation to retain copies showing full price information, since this information is included anyway on the consignment notes and in the carriers' accounting systems. This amendment makes it possible to check transport rates and conditions, and identify any discrimination. So this is an amendment that corresponds exactly to what is provided for in Article 75 (3), second sentence, of the Treaty of the European Communities, and since the amendment to Article 6 is necessary to enable European authorities to check observance of the principle of non-discrimination in the field of transport under Article 75 (3) of the Treaty, the Committee on Legal Affairs made the point that Article 75 (3) is the only legal basis than can be used when amending Regulation No 11.